Citation Nr: 0722738	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO. 04-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder, claimed as Post Traumatic Stress Disorder 
("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.

This case was last before the Board of Veterans' Appeals 
("Board") in May 2006 on appeal from a September 2003 
rating decision by the San Juan, Puerto Rico Regional Office 
("RO") of the Department of Veterans Affairs ("VA") that 
declined to reopen the veteran's claim of service connection 
for an anxiety disorder, claimed as PTSD. Upon its review in 
May 2006, the Board reopened the claim, and remanded the 
appeal to obtain Social Security Administration records and 
to afford the veteran a psychiatric examination.

In a February 2007 statement, the veteran appears to have 
raised a claim for total disability based upon 
unemployability ("TDIU"). This issue is REFERRED to the 
RO/Appeals Management Center ("AMC") for appropriate 
action.


FINDING OF FACT

1. The veteran served in combat. 

2. The preponderance of the competent evidence indicates that 
the veteran does not have PTSD, or an anxiety disorder, that 
was incurred in or aggravated as a result of the veteran's 
military service, and such may not be presumed to have been 
so incurred or aggravated.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD or an 
anxiety disorder are not met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. This notification was satisfied 
by way of letters from the RO to the veteran dated in April 
2003 and September 2006.

The letters advised the veteran that evidence showing a 
current injury or condition that is linked to an in-service 
injury or condition was necessary to substantiate the claim. 
The letters also described entitlement to service connection 
for certain "presumptive conditions" that are first shown 
after service. The letters provided the veteran with examples 
of evidence necessary to support his claim including dates 
and places of medical treatment. Medical authorizations were 
provided so VA could assist in obtaining private medical 
records. The letters advised the veteran of the evidence in 
the claims file, of VA's duty to obtain relevant federal 
records and that VA would make reasonable efforts to obtain 
private records. The elements of a claim for service 
connection were also provided in both letters.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. The RO advised the veteran 
of this information in December 2006.  


Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records ("SMRs") are associated with the claims 
file. The RO has requested and obtained all available medical 
records from the San Juan, Puerto Rico VA Medical Center 
("VAMC"). The veteran also submitted records from a private 
physician, Dr. M.A.C.. Additionally, the veteran has been 
afforded two examinations in connection with the claim, in 
April 2004 and November 2006. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. In particular 
in this regard, the veteran and through his representative 
reported during a March 2004 hearing that he had been treated 
by a VA facility as early as 1986 for anxiety and/or PTSD 
symptoms. At the hearing, the representative conducted a 
colloquy with the veteran and the representative as to the 
identity of the facility providing such treatment, and likely 
sources of information as to treatment records. See Stuckey 
v. West, 13 Vet. App. 163 (1999); Constantino v. West, 12 
Vet. App. 517 (1999) ((Relative to the regulatory duty of 
hearing officers under 38 C.F.R. 
§ 3.103(c)(2), to suggest the submission of evidence that the 
claimant may have overlooked and which would be supportive of 
the claim.)).  

The hearing transcript reflects that the veteran was afforded 
an additional period of time during which, through his 
representative, he could contact VA with further information 
as to the source of these treatment records. However, the 
veteran did not provide any further information. See Wamhoff 
v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. 
App. 190, reconsidered, 1 Vet. App. 406 (1991)(As to the duty 
to assist shared by VA and the claimant); 38 U.S.C.A.
§ 5107(a) (A claimant for VA benefits has the responsibility 
to present and support the claim). In light of these matters 
of record, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

Merits of the Claim

The veteran argues that he incurred PTSD or a generalized 
anxiety disorder during or as a result of active military 
service. Having carefully considered the claim in light of 
the record and the applicable law, the Board has found no 
diagnosis of PTSD, or of a generalized anxiety disorder that 
has been linked by competent medical evidence to any incident 
of active military service. Thus, the preponderance of the 
competent evidence is against the claim and the appeal will 
be denied. 

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (2002). A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service. Watson 
v. Brown, 4 Vet. App. 309, 314 (1993). To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2006) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) ("DSM-
IV")). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1) (2006). 

In this case, there is no question that the veteran served in 
combat, as he is the recipient of the Combat Infantryman's 
Badge and the Purple Heart. However, development of the claim 
with a view towards ascertaining if the veteran has PTSD, or 
a generalized anxiety disorder that is linked to any incident 
of military service indicates that the veteran does not have 
PTSD, nor was the diagnosed generalized anxiety disorder 
caused by active military service. 

As to PTSD, it is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where service has resulted in a disability - the first 
prong of a successful claim of service connection. In the 
absence of proof of a present disability, there is no valid 
claim presented. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The veteran has no current diagnosis of PTSD, nor has he 
submitted competent medical evidence of such a disorder, 
linked by competent medical evidence to his military service.  
The veteran has been afforded two VA examinations, neither of 
which diagnosed him with PTSD. The most recent examination 
resulted from the Board's May 2006 Remand which directed a 
second psychiatric examination to determine specifically 
whether the veteran meets the criteria for PTSD contained in 
the DSM-IV and, if he meets such criteria, whether it is 
related to a presumed-credible in-service stressor identified 
in the record.

An examination was afforded the veteran in November 2006. The 
examiner reviewed the C-File and examined the veteran in 
accordance with the Board's Remand instructions. Shipwash v. 
Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). The 
examiner opined that while the veteran meets the DSM-IV 
stressor and symptom criteria for a PTSD diagnosis, (as well 
as re-experiencing the traumatic event)-his symptoms did not 
fulfill the requisite criteria of the DSM-IV criteria of 
avoidance of the stimulus nor for hyper-arousal for a PTSD 
diagnosis. Accordingly, the veteran was not diagnosed with 
PTSD.

Other evidence of record considered includes four VAMC 
progress notes dated in November 2002, March 2003, October 
2003 and February 2004 which mention PTSD as part of the 
veteran's treatment plan. While the Board has carefully 
examined these progress notes, they were generated with the 
specific purpose of treatment, and not with a view towards 
ascertaining whether the veteran had PTSD in accordance with 
the DSM-IV criteria as is required.

Similarly and with regard to an anxiety disorder, the veteran 
also submitted psychiatric evaluations and records dating 
from August 1994 to April 2000 from a private physician, Dr. 
M.A.C., M.D. that failed to diagnose him with PTSD. Instead, 
the veteran was diagnosed as having major depression, 
recurrent and major depression with psychosis. An April 2000 
evaluation described the veteran has having crying spells, 
sleeplessness, frequent nightmares, flashbacks and flight of 
ideas; poor memory for immediate and recent events; partially 
disoriented in time and space. Dr. M.A.C. also described the 
veteran as seeing shadows behind him and experiencing the 
feeling that he is being followed. He said the veteran cannot 
stand noises. The veteran's judgment is impulsive and he 
prefers to be alone-he cannot tolerate stress. Despite these 
findings, the veteran was not given a diagnosis of PTSD, nor 
an anxiety disorder linked to military service. Indeed, the 
November 2006 VA examiner specifically found that the 
"neuropsychiatric condition is not caused by or a result of 
military service." 

The Board has also considered the veteran's statements 
concerning his belief that he has a mental disorder related 
to his military service. However, expert medical evidence is 
necessary to establish the etiology of a disability, and 
because the veteran is not competent to provide such medical 
evidence, his statements concerning the etiology of his 
disability are insufficient to demonstrate the in-service 
incurrence of those disabilities. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 





An opinion as to medical etiology must be based on competent 
medical evidence. "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a) 
(2006). 

In conclusion, because there is no competent diagnosis of 
PTSD upon examination to ascertain whether the previous 
assessments were rendered in accordance with the DSM-IV, or 
competent medical evidence linking an anxiety disorder to 
military service, the preponderance of the evidence is 
against the claim and service connection is denied. 

Because there is not an approximate balance of positive and 
negative evidence, the "benefit-of-the-doubt" rule is not 
for application and the claim shall be denied. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful active and reserve 
force service for which the Board is grateful. However, the 
Board has carefully reviewed the record in depth and it has 
been unable to identify a basis upon which service connection 
may be granted. The Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].


ORDER

Service connection for PTSD and for a generalized anxiety 
disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


